Mr. Justice Wylie
concurred in thejudgment, but expressed the opinion that the right to maintain a nuisance could not. be acquired by long use, and that when a nuisance was really injurious to the health of persons occupying neighboring dwellings, it could be abated by legal process, although such nuisance had been in the same place before settlement and population extended to that part of the city; but that where property was involved in the abatement of a nuisance the proceeding must be by indictment and trial by jury.
Mr. Justice MacArthur dissented, and the chief-justice did not sit in the case.